IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50924
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALFONSO PINEDA,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-780-ALL-IL
                        - - - - - - - - - -
                           April 8, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges

PER CURIAM:*

     Alfonso Pineda (“Pineda”), whose real name is Blas Martinez-

Briones, appeals from his guilty-plea conviction for importing

100 kilograms or more of a substance containing a detectable

amount of marijuana.   He argues that the Government breached its

promise in the plea agreement not to oppose a reduction for

acceptance of responsibility.   Although this issue is normally

reviewed de novo, because Pineda failed to object on this basis


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50924
                                 -2-

at sentencing, we review this issue only for plain error.     See

United States v. Reeves, 255 F.3d 208, 210 (5th Cir. 2001).

     The prosecutor’s comments challenged by Pineda did not

explicitly oppose the imposition of a reduction for acceptance of

responsibility.    Pineda has failed to show that such comments

constituted plain error.    See United States v. Olano, 507 U.S.

725, 732 (1993).    Accordingly, the district court’s judgment is

AFFIRMED.